IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 18 EAP 2021
                                              :
                    Appellee                  :
                                              :
                                              :
              v.                              :
                                              :
                                              :
FREDDY MCCUTCHEN,                             :
                                              :
                    Appellant                 :


                                      ORDER


PER CURIAM
      AND NOW, this 27th day of May, 2021, the Court having received notice from the

Department of Corrections of the death of Appellant, the appeal is DISMISSED.